UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2011 ENCORE ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) DELAWARE 001-33756 61-1521161 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (832) 327-2255 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: þ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August 4, 2011, Encore Energy Partners LP (“ENP”) issued a press release announcing, among other things, (1)its unaudited results for the second quarter of 2011, and (2)a liquidity update. A copy of the press release is furnished as Exhibit99.1 to this Form 8-K. In the press release, ENP uses the non-GAAP financial measures (as defined under the SEC’s RegulationG) of “Adjusted EBITDA,” “Distributable cash flow,” and “Adjusted net income.” The press release contains reconciliations of these non-GAAP financial measures (or the components used in the calculation of such non-GAAP financial measures, as applicable) to ENP’s most directly comparable financial performance and liquidity measures calculated and presented in accordance with GAAP. The information being furnished pursuant to Item2.02 of this Form 8-K and in Exhibit99.1 shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The exhibit listed below is being furnished pursuant to Item 2.02 of this Form 8-K. EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated August 4, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENCORE ENERGY PARTNERS LP By:Encore Energy Partners GP LLC, its general partner By: /s/ Richard A. Robert Name: Richard A. Robert Title: Executive Vice President and Chief Financial Officer August 4, 2011 EXHIBIT INDEX EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated August 4, 2011
